Citation Nr: 1730158	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lower back disorder, including degenerative 
arthritis of the lumbar spine, as secondary to service-connected right knee and left hip disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty in the United States Army from October 1971 to November 1974.  He served on active duty with the Army Reserves from January to March 1991.  He served other periods of active duty for training (ACDUTRA) with the Army Reserves, including when he injured his left hip and right knee in 1993. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Board previously remanded this claim in December 2012 and March 2013 to satisfy notice requirements for a request to reopen a claim after a final denial, and to further develop the record, respectively.  In August 2015 the Board reopened the claim and remanded it for further development.  The Board remanded the claim again in June 2016 to obtain a VA medical opinion.  A September 2016 VA medical opinion is now of record.  See 38 U.S.C.A. § 5103A(b), Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required), Dyment v West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand because such determination more than substantially complied with the Board's remand order).  The reopened and fully developed claim is now properly before the Board


FINDING OF FACT

The competent medical evidence of record does not show that the Veteran's lower back disorder was caused by or aggravated by his service connected right knee or left hip disabilities. 


CONCLUSION OF LAW

The criteria for service connection of a lower back disorder secondary to service-connected right knee and left hip disabilities have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As an initial matter, the Board notes that service treatment records (STRs) from the Veteran's interval of active service with the Army Reserves are missing.  Efforts to obtain those records were exhausted and documented by the RO in a September 2014 letter to the Veteran.  As neither the Veteran nor the proper custodians possess these records, further efforts to obtain these records would be futile and no further development in that regard is required.  38 C.F.R. § 3.159(c)(2).

I.  Evidence

The Veteran's available STRs are silent for complaints of or treatment for lower back pain or limitation of motion.  His discharge examination in September 1974 noted no complaints related to the Veteran's back, hips, or knees.  The Veteran did complain of lower back pain in 1975 and a VA examination in September 1975 indicated normal lumbar x-rays and an unremarkable orthopedic examination.  The Veteran was diagnosed with lumbar strain but no connection was shown between the lumbar strain and the Veteran's service.

An October 1978 medical exam for the Army Reserves noted no complaints of back, hip, or knee problems. 

The Veteran had x-rays taken in June 1983 that showed slight scoliosis to the left cervical spine, moderate narrowing of the fifth lumbar interspace with minimal bony overgrowth at the same level, and degenerative changes at the C-5 level.

The Veteran fell while running during a period of ACDUTRA in 1993.  A September 1994 VA examination of the Veteran's left hip noted that the Veteran still ran 20 to 25 miles per week.  The Veteran later corrected this, indicating that he ran before the fall in 1993, but could not run anymore because of the pain. 

An August 1999 VA orthopedic examination of the Veteran's left hip and right knee noted the Veteran's description of a slight limp to the left side even before his 1993 injury.  The Veteran was observed walking with a normal gait during the examination.  An October 1999 VA neurologic examination of the Veteran's left hip and right knee also noted the Veteran walking with a normal gait. 

An April 2001 x-ray of the Veteran's lumbar spine showed non-specific straightening of the lumbar lordosis.  No acute fractures or destructive lesions were observed and disc space was preserved. 

A November 2001 MRI of the Veteran's lumbar spine showed mild canal and bilateral neural foraminal stenosis secondary to hypertrophic changes at the L4-5 level, as well as generalized disk bulging with midline annular tear at the same level.  Mild nonstenotic discogenic and osteogenic degenerative change were present through the levels. 

A February 2002 general VA examination revealed normal lordosis of the Veteran's lumbar spine, normal paraspinal musculature, and no resistance or catch with forward flexion.  A slight limp to the left side was noted.  Nothing abnormal was noted on the examination and the examiner diagnosed chronic back pain with a normal exam. 

In July 2004 an addendum opinion by a VA examiner stated that there was no objective way to state that knee or hip conditions aggravated the Veteran's chronic lower back pain.
A November 2004 x-ray showed no significant osseous or disk abnormality of the lumbar area.  However, a January 2005 MRI showed mild-to-moderate osteogenic and discogenic degenerative changes at L4-5, along with central annular tear, with resultant mild-to-moderate stenotic changes similar to a prior study.  Minimal osteogenic and discogenic degenerative changes were observed at other levels.
An April 2005 treatment note observed diagnoses of degenerative joint disease (DJD) of the hip as well as degenerative disk disease (degenerative arthritis or DDD) of the lower back, but noted an "uncertain connection between hip pain and DJD vs DDD."

A February 2006 CT bone density scan showed no compression fractures of the lower thoracic or lumbar vertebrae.  The impression given was "moderate osteopenia according to WHO guidelines without significant change in relative bone mineral density when compared to prior study of 2/15/04."

An April 2006 VA examiner reviewed the Veteran's claims file, including previous VA examinations, and examined the Veteran.  This examiner noted the Veteran claimed symptoms first developed in 1998, not in service.  The examination revealed an antalgic gait to left and lumbosacral spine with mild to moderate degenerative arthritis and DJD L4-5 which result in stenosis and minimal degenerative arthritis and DJD at other levels.  Functional impairment was slight with no weakness, fatigability, or incoordination noted.  This examiner stated that the Veteran's low back condition was not caused by or related to service connected right knee and or left hip conditions.  Additionally, the examiner stated there was no aggravation by either of his service connected conditions.  The examiner explained that his minor limp could not biomechanically cause all the difficulties seen on his MRI which is referred to above, especially given that his activity level is minimal due to his pain in the left hip.  The examiner did not elaborate further. 

A July 2006 letter from the Veteran claimed that the April 2006 examination was cursory at best and the examiner did not look at his back, knee, or hip.  The Veteran also objected to the examination report not mentioning his limp, use of a cane, or need for daily icing.
A July 2006 MRI revealed degenerative arthritis and spondyloarthrosis at L4-5 and L3-4.

An October 2006 set of x-rays noted normal radiographs of the lumbar spine. 

A letter from the Veteran's private orthopedist, written June 2007, claimed a nexus between the Veteran's service-connected left hip disability and his current lower back disorder.  The letter reads in relevant part as follows:
	
Patient has unfortunately over the years developed secondary complaints of low back pain.  As I have discussed with the patient, he has mechanical low back pain which I would ascribe to the loss of mobility in and around his left hip joint related to his underlying arthritis.  It is, therefore, my orthopedic opinion that any problems that he has had related to his back I would consider secondary to the hip pathology.

A January 2008 VA examiner reviewed the claims file and previous VA examinations and examined the Veteran.  The examiner diagnosed degenerative arthritis of the lumbar spine, as well as other levels of the spine.  For this reason the examiner disagreed with the Veteran's private orthopedist who diagnosed isolated low back mechanical back strain.  The examiner opined that the Veteran's current low back condition (lumbar spine degenerative arthritis) was not caused by or a result of his service-connected DJD, status post arthroplasty left hip or right knee condition.  The examiner also opined that the Veteran's lower back disorder was not aggravated by his service-connected disabilities.  The examiner supported her opinion by noting that the Veteran's first claim for a low back disorder was made in 1975, well before any hip or knee condition existed.  She noted that the natural progression of degenerative arthritis is to worsen over time, and there is no evidence to show that the Veteran's antalgic gait caused it to worsen beyond this natural progression.

A March 2009 orthopedic examination with an MRI noted "[s]ome generalized increased disk bulges at L2-3, 3-4, and 5-1.  Otherwise not much interval change from the previous MRI."

An orthopedic treatment note from October 2009, following up after the Veteran's total left hip replacement surgery, stated that the Veteran had degenerative hip disease, which caused an abnormal gait, which caused him lumbar pain and discomfort.

A September 2011 x-ray showed mild straightening of the lumbar lordosis and slight degenerative changes of the lumbar spine.  

A February 2012 MRI gave the following impression:

Annular tear at the L4-L5 level is again noted.  There are prominent facets from the L2-L3 through L4-L5 levels with slight annular bulging causing mild to moderate narrowing of the thecal sac at these levels although no significant lumbar central spinal or neural foraminal stenosis is identified.  Fluid is noted in the L2-L3 facet joints bilaterally as well as in the right L5-S1 facet joint.  Ventral exophytic synovial cyst arises from the right L5-S1 facet joint and right L3 perineural cyst also is noted.

An October 2015 VA opinion by the same examiner as in January 2008 was based on a review of the claims file as well as available records in VBMS, Virtual VA, and CPRS.  This examiner opined that is was less likely than not that the Veteran's low back disorder was aggravated by his service-connected left hip or right knee disabilities.  She explained that a thorough review of medical literature showed no evidence that a hip or knee condition would be a risk factor for aggravation of or a known cause of lumbar degenerative arthritis.  This was true with and without considering an abnormal gait.  She also noted that no abnormal gait was noted in 1999, and both back pain and an intermittent abnormal gait were noted in 2001.  This did not support, in her opinion, the idea that the abnormal gait caused the back pain.  The private orthopedic physician's opinion was considered, however, the examiner noted that this orthopedist did not examine the Veteran's lower back or diagnose a specific condition that was being caused or aggravated.  The examiner explained that the as Veteran has been diagnosed with lumbar spine degenerative arthritis, and as mentioned above, there is no known connection between knee and hip disorder and this condition, her opinion is still that they did not aggravate the condition.  She further reviewed MRIs from November 2001, when the Veteran's degenerative arthritis was observed to be mild, and noted its progressive worsening through MRIs in subsequent years, opining that this was in line with the natural progression of the disease and did not appear to have been advanced by altered gait.  She cited to Medscape and Up To Date medical reference databases in support of her opinion. 

Finally, a September 2016 VA medical addendum opinion by the same examiner who performed the January 2008 examination and provided the October 2015 medical opinion was based on a new review of the claims file, medical records, previous examinations and opinions, and medical literature.  In this opinion the examiner was asked to clarify whether the Veteran's service-connected left hip and right knee disabilities caused or aggravated his lumbar degenerative arthritis or any other back disorder that might be present, including multilevel degenerative arthritis and cervical DJD.  The examiner opined that they did not, with reasoning that largely tracked the opinion provided in October 2015.

In various letters and submissions the Veteran has stated that his back condition worsened after his 1993 leg injury and that his back pain seems to worsen the more he walks with a limp.  He also argued that more weight should be given to the opinion of his orthopedist than to the opinion of a family practitioner, as he characterized the VA doctor who examined him. 




II.  Analysis 

A disability may be service-connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran's current diagnosed disorder of lumbar degenerative arthritis is caused or aggravated by his service-connected disabilities, including left hip and right knee disabilities.

The Board finds that the preponderance of the competent, credible, and probative evidence establishes that the Veteran's current lumbar degenerative arthritis is not caused by or aggravated beyond its natural progress by the Veteran's service-connected left hip or right knee disabilities.

The Veteran was diagnosed with lumbar degenerative arthritis by x ray evidence in late 2001.  Since then multiple tests have confirmed this diagnosis and the Veteran has received treatment for this condition through VA for years.  As VA has not disputed this diagnosis, the existence of a current disorder is shown.

The Veteran relies on the opinions of two of his treating physicians to support his claim.  The first opinion is contained in a letter from his orthopedist, written in 2007 and indicating that he has treated the Veteran for the past five years.  This orthopedist states in no uncertain terms that he considers "any problems related to his [the Veteran's] back" to be secondary to his hip pathology.  In support of this the doctor states that he has seen the Veteran develop "mechanical low back pain" and that he ascribes this to the loss of mobility in his hip.  This opinion makes no reference to any supporting medical literature.  It does not limit itself to the diagnosed medical condition, but rather states a blanket claim that any possible back condition that exists must be secondary to the Veteran's hip disability.  Yet, on the other hand, this opinion mentions only "mechanical low back pain" without reference to the diagnosed degenerative arthritis of both the thoracic and cervical spine.  There is no indication that the orthopedist, who treated the Veteran's left hip, actually examined his back, reviewed imaging tests, or had access to information in the Veteran's medical history records or claims file.  Despite multiple decisions noting these deficiencies, the same opinion has been submitted several times verbatim without any attempt to address them.  

The second opinion is more of a quick remark in an orthopedic treatment note on a follow up appointment after the Veteran's total left hip replacement surgery in October 2009.  This note stated that the Veteran had degenerative hip disease, which caused an abnormal gait, which caused him lumbar pain and discomfort.  This statement does not seem to state that the abnormal gait caused a diagnosed condition, much less specifically lumbar degenerative arthritis.  Rather, it appears to have pointed out that walking at an abnormal angle was uncomfortable and could cause pain in the lower back.  The rest of the treatment record did not elaborate on this issue or reference any medical literature to support the idea that the Veteran's abnormal gait caused or aggravated his lumbar degenerative arthritis.

Because of their lack of specificity, lack of detailed reasoning, and lack of medical literature to support their position, the medical opinions relied on by the Veteran must be given little weight in the Board's decision. 

Though they had varying levels of explanation, no VA opinion has agreed with the Veteran's contention that his service-connected left hip and right knee disabilities caused or aggravated his lumbar degenerative arthritis.  

A July 2004 addendum opinion simply stated that without speculation there was no objective way to state that either service-connected disability caused or aggravated the Veteran's chronic back pain, as it was diagnosed at the time.  An April 2006 VA examiner stated that biomechanically, the Veteran's antalgic gait could not have caused all of the problems observed on his MRIs.  However, as with the opinions discussed above, these opinions lacked detailed reasoning and cited no medical literature to support their position.  Therefore, they can be given little weight in the Board's decision. 

The VA opinions in the January 2008, October 2015, and September 2016, taken together, provide the most well-reasoned and well supported argument in the record.  This examiner's argument related to the timing of the Veteran's initial back injury is not particularly convincing, as it is not clear that the lumbar strain diagnosed in 1975 is the same medical condition that is now manifesting as lumbar degenerative arthritis.  However, she explained how the progress of the Veteran's lumbar degenerative arthritis, as seen through his MRIs and x-rays over several years, matched the expected natural progression of the disease, and did not support a conclusion that it had been aggravated by the Veteran's service-connected left hip and right knee disabilities.  She also reviewed medical literature, cited in her opinions, which showed no causal connection between these conditions. 

The Board finds that, taken together, the opinions provided by the VA examiner in January 2008, October 2015, and September 2016 are the most probative competent medical evidence of record addressing the question of whether the Veteran's currently-diagnosed lumbar degenerative arthritis is related to his service-connected disabilities.  The examiner reviewed the claims file, reviewed the medical literature, examined the Veteran, provided an opinion, and included a rationale that was comprehensive and consistent with the evidence of record.  The only remaining opinion contained in the claims file is that of the Veteran.  He asserts that his back hurts more as he walks with a limp and that this limp is causing or worsening his lumbar degenerative arthritis.  The Board finds that the opinions provided by the VA examiner need to be afforded more probative weight than the Veteran's assertions.  The VA examiner has experience, expertise, and training that the Veteran, as a layperson, is not shown to have.  As such, her opinion is afforded significant weight, and it is the most probative evidence of record.  While the Board acknowledges that the Veteran has submitted opinions by medical professionals 

who do have such training, the deficiencies in these opinions have been addressed above.  


ORDER

Entitlement to service connection for a lower back disorder as secondary to service-connected left hip and right knee disabilities is denied. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


